Case: 12-11926     Date Filed: 08/05/2015    Page: 1 of 8




                                                                           [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-11926
                            ________________________

                   D.C. Docket Nos. 2:93-cv-01404-WHA-CSC,
                           2:96-cv-00554-WHA-CSC

RICKY KNIGHT,
FRANKLIN IRVIN, et al.,

                                                                 Plaintiffs-Appellants,

THOMAS OTTER ADAMS,
suing individually and on behalf of a class of persons similarly situated,
BILLY TWO FEATHERS JONES,
suing individually and on behalf of a class of persons similarly situated, et al.,

                                                        Consol. Plaintiffs-Appellants,

                                        versus

LESLIE THOMPSON,
in his individual capacity,
DONALD PARKER, et al.

                                                               Defendants-Appellees,

WILLIAM S. STRICKER,
ELLEN RUTH LEONARD, et al.
individually and in their official capacity,

                                                       Consol. Defendants-Appellees.
                Case: 12-11926       Date Filed: 08/05/2015       Page: 2 of 8


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

                                      (August 5, 2015)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HULL and ANDERSON, Circuit Judges, and SCHLESINGER *, District
Judge.

PER CURIAM:

       Plaintiffs, male inmates of the Alabama Department of Corrections

(“ADOC”), brought this suit under the Religious Land Use and Institutionalized

Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc et seq., to challenge the

ADOC’s “short-hair policy.” The short-hair policy forbids Plaintiffs from wearing

their hair unshorn in accordance with the dictates of their Native American

religion. In our previous opinion, we affirmed the district court’s entry of

judgment in favor of the ADOC. See Knight v. Thompson, 723 F.3d 1275, 1276-

77 (11th Cir. 2013) (“Knight I”).1 On January 26, 2015, the Supreme Court

vacated our previous opinion and remanded for further consideration in light of

Holt v. Hobbs, 574 U.S. ___, 135 S. Ct. 853 (2015).

       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
       1
        The lengthy procedural history and factual background of Plaintiffs’ case are provided in
our previous opinion.
                                                2
              Case: 12-11926     Date Filed: 08/05/2015   Page: 3 of 8


      We asked the parties to file supplemental briefs addressing the issue on

remand. The parties have done so. Having considered both the briefs and Holt, we

conclude that Holt does not dictate a change in the outcome of this case. We

reinstate our prior Knight I opinion with revisions only to Part III.B.ii, which we

set forth below, and we add, with this opinion in Knight II, a discussion of the

Supreme Court’s decision in Holt and why it does not affect the outcome in our

prior decision.

      In Holt, the Supreme Court considered a RLUIPA challenge to the Arkansas

Department of Correction’s (“the Department”) “no-beard policy.” The no-beard

policy prohibited inmates from wearing facial hair other than a neatly trimmed

mustache. Holt, 574 U.S. at ___, 135 S. Ct. at 860. The policy made no exception

for inmates who objected on religious grounds but did allow inmates with

diagnosed dermatological problems to wear a ¼-inch beard. Id.

      Plaintiff Gregory Holt, an Arkansas inmate and devout Muslim, sought

permission to grow a ½-inch beard in accordance with his religious belief. Id. at

___, 135 S. Ct. at 859, 861. After the Department denied Holt’s requested

exemption, he filed suit under RLUIPA. Id. at ___, 135 S. Ct. at 861. Following

an evidentiary hearing, the district court dismissed Holt’s RLUIPA complaint for

failure to state a claim on which relief can be granted, and the Eighth Circuit

affirmed. Id. On certiorari review, the Supreme Court reversed, holding that the


                                          3
               Case: 12-11926     Date Filed: 08/05/2015    Page: 4 of 8


Department’s grooming policy violated RLUIPA insofar as it prevented Holt from

growing a ½-inch beard in accordance with his religious beliefs. Id. at ___, 135 S.

Ct. at 867.

      Plaintiffs here raise three arguments worth addressing for why Holt changes

the outcome in their case. First, Plaintiffs argue that, like the lower courts in Holt,

the district court in this case failed to engage in a “focused inquiry.” We disagree.

In Holt, in relevant part, the Department argued that its grooming policy

represented the least restrictive means of furthering a broadly formulated interest in

prison safety and security. Id. at ___, 135 S. Ct. at 863. The Supreme Court

cautioned, however, that RLUIPA demands “a more focused inquiry and requires

the Government to demonstrate that the compelling interest test is satisfied through

application of the challenged law to . . . the particular claimant.” Id. (quotations

omitted). Thus, RLUIPA requires a court to “scrutinize the asserted harm of

granting specific exemptions to particular religious claimants and to look to the

marginal interest in enforcing the challenged government action in that particular

context.” Id. (quotations omitted and alteration adopted).

      While Holt sought to grow a ½-inch beard, such that the Department had to

show how denying him a ½-inch beard actually furthered its compelling interests,

the Plaintiffs here request a complete exemption of long, unshorn hair from the

ADOC’s short-hair policy. See Knight I, 723 F.3d at 1276-77, 1277 n.1.


                                           4
               Case: 12-11926     Date Filed: 08/05/2015    Page: 5 of 8


Therefore, RLUIPA requires us to scrutinize the asserted harm of granting that

specific exemption of long, unshorn hair and to look to the marginal interest in

enforcing the short-hair policy in that particular context. That is exactly the

focused inquiry that this Court and the district court applied. See, e.g., id. at 1280

(“[The magistrate judge] found that inmates can use long hair to alter their

appearances, long hair impedes the ability of officers to quickly identify inmates in

the prisons, and inmates can use long hair to identify with special groups, including

gangs.”); id. at 1285 (“Plaintiffs have not presented any less restrictive alternative

that can adequately contain the risks associated with long hair . . . .”); id. at 1286

(“The ADOC has shown that Plaintiffs’ requested exemption poses actual security,

discipline, hygiene, and safety risks.”).

      Second, the Plaintiffs claim that the district court applied “unquestioning

deference” to prison officials’ testimony. In Holt, the Supreme Court admonished

the lower courts for engaging in “unquestioning deference” to the Department’s

assertion that allowing Holt to grow a ½-inch beard would undermine its

compelling interest instead of requiring the Department “to prove that denying the

exemption is the least restrictive means of furthering a compelling governmental

interest.” Holt, 574 U.S. at ___, 135 S. Ct. at 863-64 (emphasis added). Notably,

the prison officials in Holt provided largely conclusory and speculative testimony

in justification of their no-beard policy; for example, they could point to no


                                            5
              Case: 12-11926      Date Filed: 08/05/2015    Page: 6 of 8


instance in Arkansas or elsewhere where an inmate had hidden contraband in a ½-

inch beard, and they could not explain why a dual-photo method could not be

employed to address the concern of an escaped inmate shaving his beard to

disguise his appearance. See id. at ___, 135 S. Ct. at 861.

      Here, in contrast, the district court made various factual findings concerning

inmates’ hair length based on the ADOC’s witnesses’ “elucidating expert opinions,

lay testimony, and anecdotal evidence based on their decades of combined

experience as corrections officers.” Knight I, 723 F.3d at 1278. As we explained

in our previous decision, “the detailed record developed during the trial of this case

amply supports the [d]istrict [c]ourt’s factual findings about the risks and costs

associated with permitting male inmates to wear long hair.” Id. at 1284. The

ADOC’s witnesses offered more than “speculation, exaggerated fears, or post-hoc

rationalizations,” id. (quotation omitted), and the type of “unquestioning

deference” that concerned the Holt Court simply did not occur in this case. In

other words, the ADOC did prove that denying Plaintiffs’ specific exemption is the

least restrictive means of furthering its compelling governmental interests.

      Third, the Plaintiffs contend that, in light of Holt, the district court erred in

disregarding the evidence presented below that the prison systems of 39 other

states “would allow the religious accommodation Plaintiffs request.” Holt

presented evidence that “the vast majority of States and the Federal Government


                                           6
               Case: 12-11926     Date Filed: 08/05/2015     Page: 7 of 8


permit inmates to grow ½-inch beards, either for any reason or for religious

reasons.” Holt, 574 U.S. at ___, 135 S. Ct. at 866. The Supreme Court concluded

that the Department failed to show, in the face of this evidence, why it could not do

the same. Id. The Supreme Court explained that “when so many [other] prisons

offer an accommodation, a prison must, at a minimum, offer persuasive reasons

why it believes that it must take a different course, and the Department failed to

make that showing here.” Id.

      As an initial matter, on this record, it is not apparent that the Plaintiffs

presented evidence that all of these 39 other prison systems would allow their

specific requested accommodation—long, unshorn hair. Compare id. (“[T]he

Department failed to show . . . why the vast majority of States and the Federal

Government permit inmates to grow ½-inch beards . . . but it cannot.”). For

instance, while several of the written policies of other prison systems proffered by

Plaintiffs indicate that inmates generally have freedom in choosing their hair

length, the policies make clear that the chosen hair length cannot pose risks for

health, safety, hygiene, order, or security. Thus, it is not clear that these policies

would allow for entirely unshorn hair.

      In any event, unlike in Holt, the district court here did not defer to the

ADOC’s “mere say-so” that it could not accommodate Plaintiffs’ requested

accommodation even though other prison systems offer such an accommodation.


                                            7
              Case: 12-11926     Date Filed: 08/05/2015   Page: 8 of 8


See id. As already discussed, the “detailed record developed” below distinguishes

this case from Holt, where the lower courts gave “unquestioning deference” to

prison officials’ conclusory and speculative assertions. As we stated in our

previous opinion, the ADOC has “shown that Plaintiffs’ requested exemption

poses actual security, discipline, hygiene, and safety risks” and neither we nor

Plaintiffs can “point to a less restrictive alternative that accomplishes the ADOC’s

compelling goals.” Knight I, 723 F.3d at 1285-86.

      Therefore, we reinstate our Knight I opinion with revisions only in Part

III.B.ii on pages 1284 to 1286. We file that reinstated opinion with those

revisions, contemporaneously with this opinion.

      We affirm, once again, the district court’s judgment in favor of the ADOC

after our reconsideration in light of Holt, pursuant to the Supreme Court’s

mandate.

      OPINION REINSTATED WITH MODIFICATIONS; AFFIRMED.




                                          8